 In the Matter of ADMIAR RUBBER COMPANYandAMERICAN FEDERATIONOF LABOR ON BEHALF OF EMPLOYEES OF COMPANYIn the Matter Of IDEAL NOVELTY & Toy COMPANY, INC.andAMERICANFEDERATION OF LABOR ON BEHALF OF EMPLOYEESOF COMPANYCases Nos. R-845 and R-846.-Decided October 18, 1938Doll and Toy Manufacturing hiduslry-Investigation of Representatives:con-troversy concerning representation of employees:controversy concerning appro-priate unit ; rival organizations;petition for,dismissed,where no question con-cerning representation has arisen in a unit which is appropriatefor thepurposesof.,collective bargaining-UnitAppropriateforCollectiveBargaining:contro-versy as to whether employees of a single employer constitute an appropriateunit in an industry where most employers belong to an association which carrieson collective bargaining for them and administers their labor relations generally;history and functioning of employee organization; single union representingpractically all employees in industry;employer organization:group of employersbelonging to association which bargains collectively for its members ; historyof contractual relationships : system of arbitration created by contract betweensingle union and association of employers;standardizedwages, hours, andworking conditions ; conditions prevailing throughout industry in accord withsuch contract.Mr. Gordon O'Hanlon,for the Board.Mr. George Lion Cohen,byMr. I. Henry Kutz,of New York City,for the Company.Mr. Murray Frank,of New York City, for the Federal.Mr. Emil Schlesinger,of New York City, for the Playthings Union.Mr. Allan Lind,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn May 7, 1938, the American Federation of Labor, herein calledthe A. F. of L.,' filed with the Regional Director for the SecondRegion (New Yolk City) two separate petitions alleging that ques-'Although the petition was filed by the A. F of L, Federal Labor Union, Local 20728,affiliatedwith the A F of L, appeared by counsel at the hearing and participated thereinas the petitioner.9 N. L. R. B., No. 35.407 408NATIONAL LABOR RELATIONS BOARDtions affecting commerce had arisen concerning the representation ofemployees of Admiar Rubber Company, Brooklyn, New York, hereincalled the Admiar, and of employees of Ideal Novelty & Toy Company,Inc., New York City, herein called the Ideal, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.The Admiar and the Ideal are herein called the Companies when re-ferred to collectively.On May 24, 1938, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) of theAct, and Article III, Section-3, of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered an investigationand authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice; and acting pursuant to Ar-ticle III, Section 10 (c) (2), of said Rules and Regulations, furtherordered that the cases be consolidated for purposes of hearing.On June 2, 1938, the Regional Director issued a notice of hearing;copies of which were duly served upon the Companies, Federal LaborUnion, Local 20728, affiliated with the A. F. of L., herein called theFederal, and upon Playthings and Novelty Union, Local IndustrialUnion No. 223, affiliated with the Committee for Industrial Organi-zation, herein called the Playthings Union, a labor organizationclaiming to represent employees directly affected by the investigation.Pursuant to notice, a hearing was held on June 15, 16, 17, and 18,1938, at New York City, before William Seagle, the Trial Examinerduly designated by the Board.The Board, the Companies, the Fed-eral, and the Playthings Union were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing' onthe issues was afforded all parties.During the course of the hearing,the Trial Examiner inade several rulings on motions aid on objec-tions to the admission of evidence.The Board has reviewed theserulings and finds that no prejudicial errors were made.The rulingsare hereby affirmed.Thereafter, the Playthings Union and the Com-panies filed briefs with the Board and requested an opportunity fororal argument.On July 21, 1938, oral argument was had before theBoard at Washington, D. C. The Companies and the PlaythingsUnion were represented by counsel and participated in the oral argu-ment.The Federal, although duly notified, did not appear at theoral argument.On September 2, 1938, the American Federation ofLabor submitted a reply memorandum to the briefs filed by the Com-panies and the Playthings Union and requested leave to file the same.On September 9, 1938, the Board issued an order granting this re-quest.On September 10, 1938, the Playthings Union filed an answer-ing brief to the reply memorandum submitted by the AmericanFederation of Labor.On September 15, 1938, the Board issued an DECISIONS AND ORDERS409order granting the Playthings Union's motion to file this additionalbrief.,The Board has considered the briefs filed by all the parties.Upon .the entire record in the case, the Board makes the following:FINDINGS OF FACT1.1 HE COMPANIES AND THEIR BUSINESSAdmiar Rubber Company is a New York corporation engaged inthe manufacture, sale, and distribution of rubber dolls, rubber partsof dolls, and other rubber items. Its manufacturing plant is inBrooklyn, New York. The principal raw materials used by. theAdmiar are rubber and, chemicals, of which 90 per cent are shippedto it from sources outside the State of New York. In 1937, theAdiniar Rubber Company sold 90 per cent of its finished products,York City, its chief custolner.The Ideal Novelty & Toy Company, Inc. is a New York corporationengaged in the manufacture, production, sale, and distribution ofdolls and doll parts. Its plant is in New York City. The principalraw materialsused by the Ideal consist of wood pulp, glue,, lacquer,chemicals, resin, mohair, human hair, and cotton goods. In 1937, thevalue of such,raw materialsused by the Ideal amounted to $300,000.Approximately 60 per cent of such rawmaterials were shipped to theIdealfrom points outside the State of New York. The value of itsfinished productsamountedto $1,000,000 in 1937, ofwhich approxi-mately 85 per cent were sold and delivered to customers outside theState of New York.Both the Ideal Novelty & Toy Company,Inc. and theAdmiar Rub-ber Company are owned by the same stockholders and have the sameboard of directors.This board of directorsdetermines the policiesof both Companies.The toy industryis seasonaland duringits slack seasonthe Com-panies, together employ approximately 250 employees.During thebusy season the Companies together employ asmany as 800 workers.Approximately 250 workers were employed by both Companies at thetime of the hearing.H. THE ORGANIZATIONS INVOLVEDFederal Labor Union, Local 20728, is a labor organization affiliatedwith the American Federation of Labor, admitting to its membershipall production and maintenance employees, shipping clerks, and ma-chinists employed by the Company, excluding office and supervisoryemployees.Playthings and Novelty Union, Local Industrial Union No. 223, isa labor organization affiliated with the Committee for Industrial Or- 410NATIONAL LABOR RELATIONS BOARDganization.It admits to its membership employees in the doll andtoy industryin and aroundNew York City, includingrtheemployeesof the Companies.III.THEHISTORY OF EMPLOYEE ORGANIZATIONOrganizational efforts among the employees in the doll and toyindustry in New York City and vicinity began in 1910 under thedirection of The United Hebrew Trades. Sweatshop conditions, the"contracting of work to individuals, child labor, low wages, long hours,and other similar conditions were prevalent throughout the industry.In 1913 the first organized industry-wide strike to improve these con-ditions was called.The strike was lost by the employees. In 1927 an-other strike was called and lost.A series of strikes in the industryoccurred during the period from 1930 to 1933. The employees wereunsuccessful in most of these strikes.Lack of unity among the em-ployees was one of the reasons for losing the strikes.In 1933, there were two major Unions in the doll and toy industryinNew York City. Both were called the Doll and Toy WorkersUnion.One was unaffiliated, while the other was affiliated` with theAmerican Federation of Labor. In August 1933, the unaffiliatedUnion amalgamated with the American Federation of Labor Union,Doll and Toy Workers Union, Local 18230. In September 1933 fol-lowing this amalgamation, the Doll and Toy Workers Union, Local18230 conducted a successful industry-wide strike, as a result of whichit obtained a contract with the Association of Doll Manufacturers ofNew York City, herein called the Association.ThisAssociationrepresented the larger manufacturers of dolls and doll parts in andaround New York City.Shortly after the amalgamation of the two major Unions, repre-senting approximately 1,500 employees in the industry, the employeesof the Ideal and the Admiar formed an unaffiliated Union, known asthe Ideal and the Admiar Employees Association. In 1935 thisEmployees Association amalgamated with the Doll and Toy WorkersUnion, Local 18230.As finally organized, the Doll and Toy WorkersUnion represented practically all of the 1,800 employees engaged inthe doll and toy industry in New York City and vicinity.In June 1937 the members of the Doll and Toy Workers Union,Local 18230, held a meeting at which they voted unanimously toaffiliatewith the Committee for Industrial Organization. In ac-cordance with the vote the Doll and Toy Workers Union, Local 18230,transferred its affiliation to the Committee for Industrial Organizationand became known as Playthings and Novelty Union, L. I. U. #223,affiliated with the Committee for Industrial Organization. In March1938, the Playthings Union represented approximately 1,800 of the2,000-doll and toy workers within the vicinity of New York City. DECISIONS AND ORDERS411There was only one large manufacturing concern and a number ofsmall concerns,employing two or three persons, whose employeesremained unorganized.The number of unorganized workers did not-egceed'250.-Sometime prior to April 1938, the American Federation of Laborchartered a new dolland toy workersunion known as the FederalLabor Union, Local 20728.The efforts of the Federal to secure themembership of employees of the Aclmiar and Ideal shops have givenrise to the present controversy.IV.THEASSOCIATION OF DOLL MANUFACTURERSThe Association of Doll Manufacturers of New York City wasorganized in 1933 and at the time of the hearing this Association wascomposed of about 27 companies engaged in the manufacture ofdolls and-doll' parts in and around New York City.The Associationrepresents 50 per cent of such manufacturers.The manufacturerswho are members of the Association, employ approximately 90 percent of the workers engaged in the industry and manufacture ap-proximately 80 per cent of the dolls and doll parts manufactured inNew York City and vicinity. The Admiar and the Ideal becamemembers of the Association in 1935.Solomon Eckstein, executive secretary of the Association, testifiedthat the main reason for organizing the Association was to admin-ister the labor relations of its members.He stated that 90 per centof the Association's time is spent in dealing with labor -relations.The constitution and bylaws of the Association declare that the pur-pose of the organization is:. . . to negotiate and make on behalf of its members collectiveagreements with other organizations in the industry.A Board of Directors, composed of 11 directors elected by the As-sociation members, formulates its labor policies.The constitution ofthe Association provides that the Board of Directors has full powerto negotiate, make, and enter into collective agreements with laborunions.,-,,The constitution of the Association also prohibits membersof the Association from making separate or individual agreementswith any labor organization.All members of the Association arebound by the terms and conditions of any collective agreement dulyentered into between the Association and any labor organization.The bylaws of the Association provide for the establishment of aLabor Bureau for the benefit of members of the Association to repre-sent them in all questions affecting their relations with their em-'a The constitution provides that a collective agreement negotiated by theboard ofdirectors is subject to ratification by members of the Association at a general or specialmeeting atwhich 11 members constitute a auotum 412NATIONAL LABOR ItELATIONS BOARDployees and any labor union withwhich theAssociation may have acollective agreement.The executive secretary of the Association isin charge of the Labor Bureau and is in command of the active man-agement and business of the Association.He represents the Associ-ation in the adjustment of all labor disputes that may arise betweenmembers of the Association and their workers.Minor grievances anddisputes between members of the Association and their employees areusually handled and settled by the executive secretary and a repre-sentative of the Union.If, however,the problem is of some im-portance,either because it involves a number of employees, or be-cause it involves a problem of general application,itmay be referredto a so-called-Conference Committee on Labor,consisting of fivemembers of the Association.It is evident from the facts set forth above that the Association hastaken over practically all of the employer attributes normally exer-cised by the individual employers of the Association in so far ascollective bargaining is concerned.V. THE HISTORY OF COLLECTIVE BARGAININGAfter the strike in 1933, negotiations for a contract between theAssociation and the Doll and Toy Workers Union, Local 18230, wereheld under the auspices of the old National Labor Board establishedunder the National Industrial Recovery Act.An agreement wasmade in September 1933 which settled the strike.This agreement,dated September 29, 1933, was designed as a temporary agreement andprovided for a permanent agreement to be entered into between theAssociation and the Doll and Toy Workers Union prior to January 1,1934.Such an agreement was negotiated soon after,on October 28,1933.However, it provided that it was to become effective only ifthe Doll and Toy Workers Union entered into similar contractualrelations with the Regal Doll Manufacturing Company of Trenton,New Jersey.The Doll and Toy Workers Union failed to make suchan agreement and the Association declared the contract null and voidin accordance with its terms.As a result,a dispute arose betweenthe Association and the Doll and Toy Workers Union.The disputewas brought before the old New York Regional Labor Board underthe National Industrial Recovery Act, which finally secured fromboth sides an agreement to arbitrate.Dr. N. I.Stone,the arbitratordesignated by the old New York Regional Labor Board,in a decision,dated March 19, 1934, and supplementary decision,dated April 19,1934,determined the wages and hours that were to prevail in theindustry.On May 26, 1934, a contract was finally consummated be-tween the Association and the Doll and Toy Workers Union.Dr.Stone, as arbitrator,was also instrumental in bringing this resultabout. DECISIONS AND ORDERS413.The contract provided for a closed shop and prohibited membersof the Association from purchasing or selling parts to companieswhich operated under non-union conditions.The Playthings Unionmaintains its own employment bureau from which the members of theAssociation secure their employees.The contract required membersof the Association to exhaust the facilities of an employment bureaumaintained by the Union before hiring from any other source.Thecontract also provided for a uniform system of wages, hours, andworking conditions, which became the conditions prevailing through-out the industry.The contract also provided for the settlement of alldisputes between the Doll and Toy Workers Union and any employerby a committee known as the Adjustment Board, consisting of threemembers of the Association and three members of the Union.Thedecision of the Adjustment Board was to be binding on the parties toany such controversy. If the Adjustment Board failed to agree; thedispute was then to be referred to a permanent arbitrator -known asthe Impartial Chairman of the industry.The decision of the chair-man was to be final and binding upon the parties.The contract also prohibited any lock-out or strike, pending thedetermination of any complaint or grievance. It further providedthat if there was a strike and the striking employees did not returntowork within 36 hours after the mailing by the employer of anotice of such a strike to the Union, the striking employees weredeemed to have abandoned their employment.-The contract, with modifications, was renewed in May 1935 and in1936.In July 1937, after the Doll and Toy Workers Union becamethe'Play"things Union, a supplementary agreement was entered intobetween the Association and Playthings Union whereby the contractwas assigned to the Playthings Union and it agreed to carry out itsterms.This contract was to expire on July 1, 1938.On May 10,1938, after several months of negotiations between the Associationand the Playthings Union the contract expiring on July 1, 1938, wasrenewed for a period of 1 year.Dr. Paul Abelson, Impartial Chair-man of the industry, acting in his capacity as arbitrator, served tobring about the renewal of the contract.The Playthings Union also has contracts with approximately 25other small manufacturers of dolls and doll parts in and around NewYork City. In accordance with the contract made with the Associa-tion, the terms of such contracts cannot be more favorable to em-ployerswho are not members of the Association than the termsaccorded the Association.Thus we have a situation whereby prac-tically the entire doll and toy industry in and around New York Cityis operating under the terms of a single collective bargainingcontract. 414NATIONAL LABOR Itiu,ATIONs BOARDVII.THE PRESENT CONTROVERSYThe present controversy arises from a conflict between the Federaland the Playthings Union over the representation of approximately250 employees of the Admiar and the Ideal.On April 30, 1938,Irving Andacht, the then Playthings Union's chairman of the Idealshop, went to the A. F. of L. headquarters in New York City andstated that the employees of the Ideal and the Admiar shops wishedto affiliatewith the American Federation of Labor.By May 7, anapparentmajority of the employees in both the Ideal and the Admiarhad signed A. F. of L. membership cards 2 and had signed a petitionin which they indicated their desire to have the Board hold an electionto determine the bargaining representatives of the employees of thetwo Companies. They also indicated their desire to affiliate with theAmerican Federation of Labor, and to resign from the PlaythingsUnion.On May 7, 1938, Charles Vonie, general organizer of'-the'A. F. of L., acting on this signed petition, filed with the RegionalDirector the two petitions herein involved.He alsonotified the twoCompanies of the proposed change in affiliation of their employesand attempted to enter into negotiations looking toward a contract.The two Companies refused to negotiate on the ground that as mem-bers of the Association they had no right to do so.On May 16, 1938, the Playthings Union began what it contendedto be a drive to persuade the employees of the Ideal and Admiar topay their union dues.Representatives of the Playthings Unionevicted 13 employees from each shop, contending that they were inarrears inthe payment of their dues and therefore no longer in goodstanding."The Federal representative appealed to the Regional Officeof the Board in protest against these evictions.At a conference heldat theRegionalOffice the Playthings Union offered to allow the26 employees to return to work if they paid their dues. The Federalinsistedupon a return to the status quo and asked that an election beheld to determine the representative of the employees.Neither unionwould concede to the other's viewpoint, and as a result the negotia-tions came to an end without a settlement.On May 26 the majority of the remaining employees in the Admiarand the Ideal went on strike in protest against the evictions of theabove-mentioned 26 employees.The two Companies protested thestrike to the Playthings Union through the executive secretary of2A check ofthe A.F. of L membership applicationsmade by an agent of the Boardin accordance with a stipulation made at the hearing,shows that of the 115 signedapplicationssubmittedfor employees of the Ideal shop only 62 of the signatures weregenuine.Ofthe 83signed applicationssubmitted for employees of the Admiarshop, allwere genuine,but only 61were thoseof employeesof the companyor otherwiseentitledto be counted.9The contract between theAssociation and the Playthings Union provides that themembers of the Association shall "employ only good standing members ofthe Union " DECISIONS AND ORDERS415the Association.The Playthings Union thereafter sent letters topractically all of the employees on strike, calling to their attentionthe provision of the contract"With the Association which' prohibitedstrikes pending the settlement of any dispute and notified the strikersthat if they did not return to work within 36 hours they would losetheir employee status.The letters also stated that, "Of course onlyworkers who are good standing members of the Union . . . areentitled to their jobs in the plant."A few employees returned towork, but the majority remained on strike.The Playthings Unionthen proceeded to fill the places of the striking workers with otherworkers in accordance with their contractual obligation to theAssociation.VIII.THE APPROPRIATE UNITThe initial question for our determination, arising from the con-troversy set forth above, is whether the units proposed by the Fed-eral are appropriate for the purposes of collective bargaining. Inthe A. F. of L.'s separate petitions for investigation and certificationof representatives it was stated that the units appropriate for thepurpose of collective bargaining consisted of (1) all productionemployees of the Ideal and, (2) all production employees of theAdmiar.At the hearing, the Federal contended that the mainte-nance employees, shipping clerks, and machinists in each of the twoCompanies should also be included in the' appropriate units.ThePlaythings Union and the Companies contended that the unit mostappropriate for the purposes of collectivebargainingconsisted ofallproduction workers in the doll and toy industry employed bymembers of the Association.-While under ordinary circumstances the units claimed by theFederal might be deemed appropriate, the past history and func-tioning of both employee and employerorganizationin the industryin and around New York City is completely persuasive of thefact that a unit other than that claimed by the Federal is the mostappropriate for the purposes of collective bargaining.'The rise of an organization of the employersin an association forthe purpose of administering their labor" relations was attended bythe organization of their employees along parallellines.The successand effectivenessof collective bargaining on an industry-wide basisin and around New York City, with the Association representing itsemployer-members and a single union representing all the employeesof the employer-members of the Association, is attested by the factthat since 1934 there has been an orderly functioning of the processesof collective bargaining and the settlement of disputes, in sharp con-' See Matter ofShipozaaers'Association of the Pacific Coast, etat.andInternationalLongshoremen's and Warehousemen'sUnion,District No 1, 7 NL R. B. 1002. 416NATIONAL LABOR RELATIONS BOARD'trastto the chaotic conditions prevailing prior to 1934.By virtue ofsuchcollective bargaining wages and hours have been standardized,;sweatshop conditions, child labor, and other evils, so long prevalentin the industry prior to the attainment of a contract in 1934, havebeenpractically eliminated'; and a system of arbitration has beenestablished which is mutually satisfactory both to employers-and em-ployees and which has 'led to a peaceful solution of the -labor prob-lems arisingin the industry.Under these circumstances and in view of the entire record, we areof the opinion that the units claimed to be appropriate by the A. F.of L. and its affiliate, the Federal, are not appropriate.We shalltherefore dismiss the petitions of the American Federation of Labor.IX. TEIE QUESTION CONCERNING REPRESENTATIONSince, as stated in Section VIII above, we are unable to find anappropriate unit within the scope of those alleged in the petitionsfiled in this case, we find that no question has been raised concerningthe representation of employees of the Companies in an appropriatebargaining unit.Upon the basis of the above findings of fact and the entire recordin the case, the Board makes the following :CONCLUSION OF LAWNo question, concerning representation of employees of AdmiarRubber Company, Brooklyn, New York, and Ideal Novelty & ToyCompany, Inc., New York City, in a unit which is appropriate forthe purposes of collective bargaining has arisen, within the meaningof Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact-and conclusion oflaw, the National--Labor Relations Board hereby dismisses the peti-tions for investigation and certification filed by the American Fed-erationof Labor and its affiliate Federal Labor Union,, Local 20728.